Electronically Filed
                                                         Supreme Court
                                                         SCWC-30587
                                                         15-JAN-2013
                              SCWC-30587

                                                         10:28 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           DONNA W. KUEHU,

                   Petitioner/Plaintiff-Appellant,


                                 and


              TRINA K. LEE and STEVEN K. ROBELLO,

                Respondents/Plaintiffs-Appellees,


                                 vs.


             GATE GOURMET, INC.; STATE OF HAWAI'I;

    BARBARA G. KAM; JACQUELINE SHOOK; and BERNADETTE ERWIN,

               Respondents/Defendants-Appellees.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30587; CIV. NO. 07-1-1542)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

       (By: Recktenwald, C.J., Nakayama, Acoba, Pollack, JJ.,

     and Circuit Judge Border, in place of McKenna, J., recused)


          Petitioner/Plaintiff-Appellant’s application for writ


of certiorari filed on December 4, 2012, is hereby rejected. 


          DATED:    Honolulu, Hawai'i, January 15, 2013.

Donna W. Kuehu, petitioner/             /s/ Mark E. Recktenwald

plaintiff-appellant pro se

                                        /s/ Paula A. Nakayama
Jay S. Handlin, Duane
Miyashiro and Lindsay N.                /s/ Simeon R. Acoba, Jr.
McAneeley for respondents
Barbara G. Kam, Jacqueline              /s/ Richard W. Pollack
Shook, Bernadette Erwin, and
State of Hawai'i                        /s/ Patrick W. Border

Gail Y. Cosgrove and

Kunio Kuwabe for respondent

Gate Gourmet, Inc.